Name: Decision (EU, Euratom) 2015/1617 of the European Parliament of 29 April 2015 on discharge in respect of the implementation of the budget of the Education, Audiovisual and Culture Executive Agency for the financial year 2013
 Type: Decision
 Subject Matter: EU finance;  culture and religion;  education;  communications;  budget;  EU institutions and European civil service
 Date Published: 2015-09-30

 30.9.2015 EN Official Journal of the European Union L 255/97 DECISION (EU, EURATOM) 2015/1617 OF THE EUROPEAN PARLIAMENT of 29 April 2015 on discharge in respect of the implementation of the budget of the Education, Audiovisual and Culture Executive Agency for the financial year 2013 THE EUROPEAN PARLIAMENT,  having regard to the general budget of the European Union for the financial year 2013 (1),  having regard to the consolidated annual accounts of the European Union for the financial year 2013 (COM(2014) 510  C8-0140/2014) (2),  having regard to the final annual accounts of the Education, Audiovisual and Culture Executive Agency for the financial year 2013 (3),  having regard to the Commission's report on the follow-up to the discharge for the 2012 financial year (COM(2014) 607), and to the accompanying Commission staff working documents (SWD(2014) 285, SWD(2014) 286),  having regard to the Commission's annual report to the discharge authority on internal audits carried out in 2013 (COM(2014) 615), and to the accompanying Commission staff working document (SWD(2014) 293),  having regard to the Court of Auditors' report on the annual accounts of the Education, Audiovisual and Culture Executive Agency for the financial year 2013, together with the Agency's replies (4),  having regard to the statement of assurance (5) as to the reliability of the accounts and the legality and regularity of the underlying transactions provided by the Court of Auditors for the financial year 2013, pursuant to Article 287 of the Treaty on the Functioning of the European Union,  having regard to the Council's recommendation of 17 February 2015 on discharge to be given to the executive agencies in respect of the implementation of the budget for the financial year 2013 (05305/2015  C8-0048/2015),  having regard to Articles 317, 318 and 319 of the Treaty on the Functioning of the European Union,  having regard to Article 106a of the Treaty establishing the European Atomic Energy Community,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (6),  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (7), and in particular Articles 62, 164, 165 and 166 thereof,  having regard to Council Regulation (EC) No 58/2003 of 19 December 2002 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (8), and in particular Article 14(3) thereof,  having regard to Commission Regulation (EC) No 1653/2004 of 21 September 2004 on a standard financial regulation for the executive agencies pursuant to Council Regulation (EC) No 58/2003 laying down the statute for executive agencies to be entrusted with certain tasks in the management of Community programmes (9), and in particular the first and second paragraphs of Article 66 thereof,  having regard to Commission Decision 2009/336/EC of 20 April 2009 on the creation of the Education, Audiovisual and Culture Executive Agency for the management of Community action in the fields of education, audiovisual and culture in application of Council Regulation (EC) No 58/2003 (10),  having regard to Commission Implementing Decision 2013/776/EU of 18 December 2013 establishing the Education, Audiovisual and Culture Executive Agency and repealing Decision 2009/336/EC (11),  having regard to Rule 93 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinions of the other committees concerned (A8-0101/2015), A. whereas, under Article 17(1) of the Treaty on European Union, the Commission is to execute the budget and manage programmes and is to do so, pursuant to Article 317 of the Treaty on the Functioning of the European Union, in cooperation with the Member States, on its own responsibility, having regard to the principles of sound financial management, 1. Grants the Director of the Education, Audiovisual and Culture Executive Agency discharge in respect of the implementation of the Agency's budget for the financial year 2013; 2. Sets out its observations in the resolution forming an integral part of the decisions on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section III  Commission and executive agencies; 3. Instructs its President to forward this decision, the decision on discharge in respect of the implementation of the general budget of the European Union for the financial year 2013, Section III  Commission and the resolution forming an integral part of those decisions, to the Director of the Education, Audiovisual and Culture Executive Agency, the Council, the Commission, the Court of Justice of the European Union and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ L 66, 8.3.2013. (2) OJ C 403, 13.11.2014, p. 1. (3) OJ C 408, 15.11.2014, p. 39. (4) OJ C 442, 10.12.2014, p. 67. (5) OJ C 403, 13.11.2014, p. 128. (6) OJ L 248, 16.9.2002, p. 1. (7) OJ L 298, 26.10.2012, p. 1. (8) OJ L 11, 16.1.2003, p. 1. (9) OJ L 297, 22.9.2004, p. 6. (10) OJ L 101, 21.4.2009, p. 26. (11) OJ L 343, 19.12.2013, p. 46.